Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/14/2022 have been fully considered but they are not persuasive.  Applicant’s argue that Kim fails to disclose an optical signal transfer input and an optical signal transfer output path, to the point that this wasn’t and addressed in the previous claim set, the examiner agrees.  However, upon reconsideration of Kim in light of the new claim amendments, the examiner agrees that Kim fails to disclose the optical signal transfer paths but that this would be obvious to one of ordinary skill in the art as described below. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s)  1 -7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. KR Publication 20110129283. 
With respect to claim 1, Kim discloses an optical electricity inspection apparatus probe array comprising:
An optical probe array including an m-number of optical probe groups arranged, each including an n-number of optical probes, where n and m are each an integer of two or greater (Figure 1, m=n, optical probe group = each column, n = 4, optical probe = 121)
An m-number of optical signal selectors each corresponding to the one of the optical probe groups to select and output one of optical signals output from the n-number of the optical probes of the corresponding optical probe groups (Figure 1, power switches 125, Page 3, paragraph 10)
Wherein each optical signal selector is connected to its corresponding optical probes via signal transfer input paths, and wherein each optical signal selector comprises an output terminal connected to a respective signal transfer output path (Page 3-4, probe selection section “applies the selected power as one of the selection lines in sequence for a plurality of selection lines”, Page 6 “receives the electric field generated by the light emitting probe 121 and provides the received reflected light to the optical/electrical analysis section 140”)
A control circuit configured to control the optical signal selectors (Figure 1, probe selection section 122, Page 3, bottom paragraph)
Wherein each of the n-number of the optical probes is simultaneously and optically connected to each of the measurement targets (Figure 4, measurement targets= ST1, page 5, “the probe array 120 is configured to cover the total area(ST) of the wafer”)
The control circuit controls the optical signal selectors to repeat a selection of the optical signals until the optical signals output from all of the optical probes included in the respective optical probe groups are selected (Page 5, second to last paragraph)
However, Kim fails to disclose the signal selectors are connected to the optical probes via optical signal transfer input paths and optical signal transfer output paths. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an optical signal rather than an electrical signal between the signal selector and the optical probes since optical signals are faster (operating at the speed of light) and optical fibers do not experience interference, making them more accurate.  Since Kim discloses electrical and optical signals, it would be easy for one of ordinary skill in the art to select at which point the signals switch from electrical (both Kim and the current application at the start and end points) to optical (both Kim and the current application at the target surface). Selecting at which point to translate the electronic signals into optical would involve only routine skill in the art as this is something that much be done for any optical analysis. 

With respect to claims 2-7, Kim discloses all of the limitations as applied to claim 1 above.  In addition, Kim discloses:
An m-number of electric probe groups each corresponding to one of the optical probe groups, and including electric probes each being paired with one of the optical probes in the corresponding optical probe groups (Figure 1, wherein m=n, Page 6, last 3 paragraphs)
An m-number of driver circuits each corresponding to one of the electric probe groups and configured to supply electric signals to the electric probes of the corresponding electric probe groups (Figure 1, power lines crossing P1-Pm)
Wherein the optical probes receive optical signals output from the measurement targets in response to the electric signals input to the measurement targets via the electric probes (Page 6, last 3 paragraphs, Page 9, 3rd full paragraph)
The control circuit matches an operation of the respective driver circuits and an operation of the respective optical signal selectors to cause the optical signal selectors to output the optical signals output from the measurement targets to which the driver circuits supply the electric signals (Page 9, paragraph 8)
A photoelectric conversion module configured to convert the optical signals output from the m-number of optical signal selectors into electric signals and select and output one of the converted electric signals  (Page 9, paragraphs 11-12, page 7, paragraph 4-6)
An m-number of optical split couplers each corresponding to one of the optical signal selectors and configured to split each of the optical signals output from the corresponding optical signal selectors into a first optical signal and a second optical signal (Page 4, optical signal selectors = probe selection circuit 122, split couplers = switches 124, first and second optical signals go different rows S1-S4)
A selection switch configured to select and output one of the first and second optical signals (Page 4, optical signal selectors = probe selection circuit 122, split couplers = switches 124, first and second optical signals go different rows S1-S4)
A spectroscope configured to resolve the first optical signal output from the selection switch (Figure 5, optical wavelength analyzer = spectroscope)
A split switch configured to select one of the optical signals output form the m-number of optical signal selectors to split the selected optical signal into a first optical signal and a second optical signal (Page 4, optical signal selectors = probe selection circuit 122, split couplers = switches 124, first and second optical signals go different rows S1-S4)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787. The examiner can normally be reached Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/         Examiner, Art Unit 2877